Exhibit 10.18
FIRST AMENDMENT TO AMENDED AND
RESTATED EMPLOYMENT AGREEMENT
This First Amendment to Amended and Restated Employment Agreement, dated as of
January 1, 2010 (the “Amendment”), is executed by and between the signatories
hereto.
Recitals
A. MISONIX, INC. (“Employer”) and Michael A. McManus, Jr. (“Employee”) are
parties to that certain Amended and Restated Employment Agreement, dated as of
June 27, 2008 (the “Employment Agreement”).
B. Employer and Employee deem it to be in their mutual best interests that the
Employment Agreement be amended to increase the annual base salary paid
thereunder.
Agreement
In consideration of the agreements contained herein, the parties hereto hereby
agree as follows:
Section 1. Amendment to Section 3(a). Section 3(a) of the Employment Agreement
is hereby amended by deleting the existing text and inserting following as and
for such Section 3(a):
“(a) Employer shall pay to Executive an annual base salary of Two Hundred
Eighty-Three Thousand Two Hundred Fifty and 00/100 ($283,250.00) Dollars (the
“Annual Base Salary”) per annum during the Term of Employment. All payments
shall be made in equal monthly installments, in arrears, or such other
installments as may be consistent with the payroll practices of Employer for its
executives.”
Section 2. Effect of Amendment. Except as expressly stated herein, the
Employment Agreement is and shall be unchanged and remain in full force and
effect. Except as specifically stated herein, the execution and delivery of this
Amendment shall in no way release, harm or diminish, impair, reduce or otherwise
affect, the respective obligations and liabilities under the Employment
Agreement, all of which shall continue in full force and effect.
Section 3. Miscellaneous. This Amendment is a contract made under and shall be
construed in accordance with and governed by the laws of the state of New York,
excluding its choice of law provisions. This Amendment shall benefit and bind
the parties hereto and their respective successors and legal representatives.
This Amendment may be executed in two or more counterparts, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart hereof; each counterpart shall be deemed an original, but all of
which together shall constitute one and the same instrument. All titles or
headings to the sections or other divisions of this Amendment are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such sections, subsections or the
divisions, such other content being controlling as to the agreement between the
parties hereto.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
effective as of the date first above written.

            MISONIX, INC.
      By:   /s/ Richard Zaremba         Name:   Richard Zaremba        Title:  
Senior Vice President and
Chief Financial Officer            /s/ Michael A. McManus       Michael A.
McManus, Jr.   

 

2